 
 
IB 
Union Calendar No. 522
112th CONGRESS 2d Session 
H. R. 5806
[Report No. 112–719, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 17, 2012 
Ms. Richardson introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

December 21, 2012
Additional sponsor: Mr. Bilirakis


December 21, 2012
Reported from the Committee on Transportation and Infrastructure with an amendment
Strike out all after the enacting clause and insert the part printed in italic


December 21, 2012
The Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed




A BILL 
To amend the Homeland Security Act of 2002 to require the Administrator of the Federal Emergency Management Agency to provide guidance and coordination for outreach to people with disabilities during emergencies, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Outreach to People With Disabilities During Emergencies Act. 
2.Guidance and coordination for outreach to people with disabilities during emergencies 
(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section: 
 
526.Guidance and coordination for outreach to people with disabilities during emergenciesTo enhance domestic preparedness for and collective response to terrorism and other incidents, the Administrator of the Federal Emergency Management Agency shall provide guidance to and coordinate with appropriate individuals, officials, and organizations to implement plans for outreach to people with disabilities during a terrorist or other incident. . 
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 (6 U.S.C. 101(b)) is amended by adding after the item relating to section 525 the following new item: 
 
 
Sec. 526. Guidance and coordination for outreach to people with disabilities during emergencies.  . 


1.Short titleThis Act may be cited as the Outreach to People With Disabilities During Emergencies Act.
2.Guidance and coordination for outreach to people with disabilities
(a)In generalTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended by adding at the end the following new section:

526.Guidance and coordination for outreach to people with disabilitiesTo enhance domestic preparedness for a natural disaster, act of terrorism, or other man-made disaster, the Administrator of the Federal Emergency Management Agency, through the Disability Coordinator in section 513, shall provide guidance to and coordinate with appropriate individuals, officials, and organizations for outreach to people with disabilities during a natural disaster, act of terrorism, or other man-made disaster..
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the item relating to section 525 the following new item:


Sec. 526. Guidance and coordination for outreach to people with disabilities..
 

December 21, 2012
Reported from the Committee on Transportation and Infrastructure with an amendment
December 21, 2012
The Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
